Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-8, 10-11, 13-18, 20-21, 23-25 are pending.

Allowable Subject Matter
Claims 1, 3-8, 10-11, 13-18, 20-21, 23-25 are allowed (renumbered claims 1-20, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of selecting a local manager of a local group of UEs based on parameters sent a second UE which generates a criterion and selects the local manager based on the criterion (See Fehrenbach, Hao). In addition, prior art teaches of selecting a local manager based on weighting factors (See Yu, Fantini, Mok). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce: 
	“for a local group of user equipment of a collection of local groups of user equipment, selecting, by network equipment comprising a processor, an association parameter that provides a criterion for selection of a first user equipment of the local group to be a local manager of the local group of user equipment; and 
	communicating, by the network equipment, to a second user equipment in the local group, the association parameter, enabling the second user equipment to: 
	based on the association parameter and a weighting factor comprised in the association parameter, generate the criterion, and 
	based on the criterion, select the first user equipment as the local manager from a group of candidate local managers of the local group, wherein the local manager performs group management functions for the local group”, as claimed (emphasis added). That is, the association parameter is communicated to the second user equipment and based on both the association parameter and a weighting factor, the second user equipment generates the criterion which is used by the second user equipment to select the local manager. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US# 9,967,783), Fantini et al. (US# 2010/0284388), Mok (US# 2019/0096265).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477